DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement dated January 18, 2022 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.

Response to Remarks and Amendments
Applicant’s amendments filed January 18, 2022 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
With respect to the rejection of claims 1, 2, 5 and 8-11 under 35 USC 112(a), Applicants contend that the specification is enabled for the treatment of the amended list of diseases, citing various references to demonstrate the link between EphA4 inhibition and the claimed diseases.  However, the amendment was not sufficient to overcome the rejection.  For example, the Zhao reference (submitted with the IDS dated 1/18/2022), while drawing a connection between EphA4 and an ALS mouse model still describes ALS as being “untreatable” (see Abstract, line 1).   Even though the reference describes an EPH4A modulating fusion protein as a potential therapeutic candidate, “the potential mechanism underlying this novel effect of EphA4 is still unclear” (p.2).  Thus, even the art relating EPH4A to ALS recognizes the mechanism as being not well understood and the disease itself as being untreatable.  Further, the treatment described in the evidentiary reference is not even a small molecule organic compound such as those recited in the instant claims.  Since the art describes ALS as being untreatable, and the application does not contain any data or working examples to demonstrate a claimed effect which is contrary to the state of the art, the claims even as amended are not enabled for the full scope claimed.
With respect to the rejection of claims 1, 2, 5 and 8-11 (now 1, 2, 5 and 8) under 35 USC 102(a)(1), the rejection is withdrawn in view of the amendment to the scope of pending claims 1, 2, 5 and 8 such that the claims no longer read on the treatment of Alzheimer’s Disease.

Election/Restrictions




In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the examiner searched the claimed methods based on the elected species above, wherein: the claims drawn to the elected species were not found to be allowable.  Accordingly, the scope of the search and examination was not expanded further.
The claims drawn to the elected species remain unallowable (see rejection under 35 USC 112(a) which is maintained herein).  However, for the purposes and compact prosecution and in view of the amendment such that the claims no longer read on the treatment of Alzheimer’s Disease, the scope of the search and consideration is expanded to include the treatment of Parkinson’s disease with cyproheptadine.  Since this scope, and the claims drawn to the elected species, are not allowable, the search and consideration is not expanded beyond the indicated scope.

Status of Claims
Currently, claims 1-8, 12-17 and 19 are pending in the instant application. Claims 3, 4, 6, 7, 12-17 and 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and/or species.
 Claims 1, 2, 5 and 8 read on the elected invention and species and are therefore under consideration in the instant application to the extent that they are readable on the elected embodiment.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for methods of administering said compounds for the treatment of any and all diseases “involving Eph4A signaling.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claim contains subject matter which was not described in the written description in such a way as to enable one skilled in the art to make and/or use the invention.  Specifically, the claims recite methods of using an inhibitor of EphA4 signaling, wherein the inhibitor is one of the compounds recited in claim 1, for treating many types of diseases/ disorders/ conditions including traumatic brain or spinal cord injury, cancers, depression, anxiety, stroke or neurodegenerative disorders, the method comprising administering to the patient an effective amount of one of the above-mentioned EphA4 inhibitors.  As stated in MPEP §2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’.”
 	In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1.	the nature of the invention;
2.	the breadth of the claims;
3.	the state of the prior art;
4.	the relative skill of those in the art;
5.	the predictability or unpredictability of the art;
6.	the amount of direction or guidance presented [by the inventor];
7.	the presence or absence of working examples; and
8.	the quantity of experimentation necessary [to make and use the invention].

	The eight In re Wands factors are applied to claims 1, 2, 5 and 8 as follows:

The Nature of the Invention
Claims 1, 2, 5 and 8 are directed to a method of treating a subject “suffering from a disease involving EphA4 signaling,” which encompasses many different unrelated disorders/ diseases and/or conditions including traumatic brain or spinal cord injury, cancers, depression, anxiety, stroke or neurodegenerative disorders, comprising administering a compound that inhibits EphA4.  
The Breadth of Claims
The applicable rule is that “Each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.”  MPEP §2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  Applicants are claiming methods of treating an exceedingly broad number of diseases or conditions, which encompass many unrelated disorders including traumatic head injury, neurodegenerative disorders, various types of mood disorders, stroke, and autoimmune disorders such as MS (please see pages 1-2 of the Specification), for many of which there is no known treatment or cure.  This unpredictability is more pronounced where the diseases disclosed in the Specification are as complex and diverse in etiology and patient populations as the many different types disclosed in this application.  Therefore the scope of illnesses covered by said claims encompasses a remarkably broad spectrum of human morbidity (and often, mortality).
Regarding claim 9, “amyloid b-related neurodegenerative disorders” are degenerative disorders in which the presence of amyloid plaques contributes to the onset and/or progression of the disorder (please see page 5, paragraph [0009]), e.g. Alzheimer’s disease (AD) and amyloidosis as well as prior diseases.
In claims 10-11, diseases having etiological origins in neurodegeneration, including Parkinson’s, Alzheimer’s, Huntington’s, multiple sclerosis (MS), amyotrophic lateral sclerosis (ALS), prior diseases, etc, and are immensely difficult to diagnose, predict, manage and treat, and are often fatal.  Disorders associated with the immune system, including MS, comprise a large, officially unrelated group which underlie a broad variety of human diseases often involving inflammatory disorders, demonstrated in both allergic reactions and some myopathies, and can be incredibly difficult to manage and treat.  
Applicants recite the treatment of certain mood disorders, categorized as illnesses that describe a serious change in mood, including depression and anxiety.  "Depression" can also encompass a broad spectrum of mental illnesses including serious psychiatric disorders, as well as major depressive disorder, bipolar disorder, persistent depressive disorder, and seasonal affective disorder. 
The argument that the diseases recited by the Applicants are all treated by inhibiting EphA4 is insufficient support that the claimed compounds have specific efficacy in current available form for treating all of the disorders/ diseases and conditions encompassed by the claims.  
The State of the Prior Art and
The Predictability of Lack thereof in the Art
The vast scope of diseases that Applicants allege the instant claimed compounds are enabled to treat include traumatic head injury, neurodegenerative disorders, various types of cancers, mood disorders, stroke, and autoimmune disorders (please see pages 1-2 of the Specification).
Diseases are recited that have etiological origins in neurodegeneration, including Parkinson’s, ALS, MS and an amyloid b-related neurodegenerative disorder (e.g. Alzheimer’s disease or amyloidosis).  Regarding said neurodegenerative diseases, although the clinical and neuropathological aspects of these diseases are distinct, their unifying feature is that each disease has a characteristic pattern of neuronal degeneration in anatomically or functionally related regions.  Presently available pharmacological treatments for the neurodegenerative disorders are symptomatic and do not alter the course of or progression of the underlying disease (see Goodman and Gilman's, The Pharmacological Basis of Therapeutics, 12th Edition, pages 595-597).  Applicants recite administering an Eph4A inhibitor for treating an amyloid b-related neurodegenerative disorder, which can encompass Alzheimer's disease and amyloidosis.  Alzheimer’s disease is primarily caused by amyloid-beta deposition and accumulation in brain tissue, resulting in deterioration of cognitive function (please see Maltsev et al, abstract).  Regarding the treatment of Alzheimer's disease, Applicants have demonstrated in their many experiments as well as the disclosure submitted that the instantly recited Rhy-derivatives of Formula I are effective for inhibiting Eph4A and are therefore useful for delaying the progression of Alzheimer's disease.  Amyloidosis, another amyloid b-related neurodegenerative disorder, is a degenerative disease resulting from the buildup of misfolded proteins, and can affect the heart, liver, kidneys and pancreas.  Current treatments include chemotherapy, steroids, or stem cell transplant and are primarily aimed at reduction of symptoms rather than a curative treatment.  
Applicants recite administering an Eph4A inhibitor for treating Parkinson’s disease, which is a progressive, degenerative condition affecting the central nervous system, also classified as a motor system disorder, resulting from the loss of dopamine-producing brain cells. Currently available medications (i.e. L-dopa, MAO-B inhibitors, Dopamine agonists, anticholinergics, etc) treat the symptoms of Parkinson's disease, and are not curative treatments nor have they demonstrated ability to slow the progression of the disease (see Tarsy et al). 
Applicants recite administering an Eph4A inhibitor for treating ALS, which is a progressive paralyzing disease caused by the destruction of the neurons connecting to the muscles.  The mechanisms behind its pathogenesis remain elusive and there is currently no known treatment.
Applicants recite administering an Eph4A inhibitor for treating multiple sclerosis (MS).  Applicants define MS as an autoimmune disease of the CNS with widespread focal lesions of primary demyelination (please see page 29, paragraph [0097]).  At the time of this application, although there had been substantial progress reported in the scientific literature about the multiple etiologies of multiple sclerosis, including genetic makeup and environmental factors, multiple sclerosis remained a “difficult disease for which solutions seem attainable yet remain elusive.”  See Compton, A. and Coles, A., “Multiple sclerosis,” The Lancet, vol. 359, pages 1221-1231 (April 6, 2002).
A survey of scientific literature indicates that the etiologies or mechanisms of those diseases or conditions known to involve the EphA4 receptor, including head injury, cancers, autoimmune, disorders, neurodegenerative disorders, and mood disorders, were not completely understood or settled at the time of the application.  As a result, the art had few benchmarks by which to measure the effectiveness of inhibitors of EphA4 in treating such a broad spectrum of diseases.  The art therefore remains highly unpredictable, particularly as to methods of treatment using compounds which were studied only for their inhibitory activity in in vitro assays.  
Applicants provide in vitro assay results (please see Examples 1-6), including binding assays which demonstrate the instant claimed compounds' ability to bind Eph4A. Those of skill in the art recognize that in vitro assays and/or cell-cultured based assays are generally useful to observe basic physiological and cellular phenomenon such as screening the effects of potential drugs. However, clinical correlations are generally lacking.  The greatly increased complexity of the in vivo environment as compared to the very narrowly defined and controlled conditions of an in vitro assay does not permit a single extrapolation of in vitro assays to human diagnostic efficacy with any reasonable degree of predictability.  In vitro assays cannot easily assess cell-cell interactions that may be important in a particular pathological state.  Furthermore it is well known in the art that cultured cells, over a period time, lose phenotypic characteristics associated with their normal counterpart cell type.  Freshney (Culture of Animal Cells, A Manual of Basic Technique, 6th Edition, page 4) teach that it is recognized in the art that many differences exist between cultured cells and their counterparts in vivo.  These differences stem from the dissociation of cells from a three-dimensional geometry and their propagation on a two-dimensional substrate.  Specific cell interactions characteristic of histology of the tissue are lost.  The culture environment lacks the input of the nervous and endocrine systems involved in homeostatic regulation in vivo.  Without this control, cellular metabolism may be more constant in vitro but may not be truly representative of the tissue from which the cells were derived.  This result has often led to tissue culture being regarded in a rather skeptical light (p. 4, see Major Differences In Vitro).
Because of the high level of unpredictability associated with the treatment of many of the broadly recited diseases such as autoimmune diseases like Multiple Sclerosis, and neurodegenerative diseases, a greater amount of evidentiary support is needed to fully satisfy the requirement of 35 U.S.C 112, first paragraph.  More complex diseases or disorders such as autoimmune or neurodegenerative disorders, which have etiologies or mechanisms involving neuronal loss in patients, including Parkinson’s, Multiple Sclerosis and ALS, were not completely understood or settled at the time of the application, but very little is found in the literature linking effective treatment of said diseases specifically to the Eph4A receptor.  As a result, the art had few benchmarks by which to measure the effectiveness of inhibitors of Eph4A in treating such diseases. 
In re Fisher, 427 F.2d 833, 839; 166 USPQ 18, 24 (CCPA 1970) held that, "in cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved." In other words, the more unpredictable an area, the more specific enablement is needed in order to satisfy the statute. The nature of the pharmaceutical arts is such that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities. There is no absolute predictability, even in view of the high level of skill in the art. This unpredictability is more pronounced where the diseases and conditions disclosed in the Specification are as complex and diverse as the instantly recited neurodegenerative disorders and multiple sclerosis.  It is noted that pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. According in view of In re Fisher, see above, the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statue. 
In the absence of a showing of correlation between all diseases, disorders or conditions encompassed by the language of claims 51-60 as capable of being treated by the instantly recited compounds, one of skill in the art is unable to fully predict possible results from the administration of the compound of the instant claims for treating the broad scope of cancers/ neurodegenerative diseases/ etc encompassed by said claims. 
 There is no question Applicant’s instant compounds may play a role in future methods of treating the aforementioned conditions/ diseases/disorders.  What is disputed is the claim that the compounds recited in the claims could be taken by one skilled in the art at the time of filing and used as treatments for all of the diseases/ disorders/ conditions encompassed by the claims without undue experimentation.  At the time of filing or even at present, the most which can be said about the recited compounds is that certain of the compounds possess the ability to inhibit EphA4 activity in vitro as well as being able to treat a particular disease or subset of diseases encompassed by the instant claims. Moving from a discovered mechanism of action to a method of treatment requires a fallacious, inductive leap of logic amounting to undue experimentation. There is simply not enough evidence to be found in the literature suggesting that Applicants’ compounds are capable of being used in the manner recited in the claims to treat each and every possible disease or condition encompassed by the claim language.  In essence, there is no absolute predictability in pharmacology, even with compounds whose properties have been determined, despite the extraordinarily high skill possessed by the ordinary artisan. 
The Relative Skill of Those in the Art
Those practitioners who treat head injury, autoimmune diseases and neurodegenerative disorders of any type (medical clinicians, pharmacists and/or pharmaceutical chemists) presumably would be highly skilled in the art. 
The Amount of Direction or Guidance Present and
the Presence or Absence of Working Examples
The data provided in the disclosure is insufficient evidence for methods of treating all recited neurodegenerative diseases, all stroke, all inflammation, etc. of the claims by administering a compound of the claims.  In fact, the only disclosure in the specification is found on pages 12-19, wherein several in vitro binding assays are described.  Applicants provide several in vitro assay results (please see Examples 1-6) for five compounds encompassed by the claims.
There appeared to be no working examples provided in the Specification wherein any of the instant compounds were administered to a mammalian subject for treating any of the above cancers of any kind, or Parkinson’s, ALS or MS.  Applicants have not shown that the instant compounds are beneficial for treating the majority of diseases, disorders or conditions encompassed by the claims.  In most instances, the etiological causes of neurodegenerative cancers and neurodegenerative disorders are unknown.   The above claims include many disorders that are extremely difficult to treat and have no known cure, such as any and all forms of multiple sclerosis, Parkinson’s, Alzheimer’s, ALS, MS, as well as depression, anxiety etc.  While symptomatic treatments are available for many of the above disorders/ conditions, drugs to effectively treat (including slowing the progression of said disease) in patients have yet to be identified.   Regarding the five exemplified compounds, Applicants provide one in vitro assay, briefly demonstrating the inhibitory effects of the small molecules of the examples.  There appeared to be no working examples or data provided in the Specification wherein any of these compounds are administered to a mammalian subject for treating any of the above recited diseases/ disorders/ conditions.
The Quantity of Experimentation Necessary
When considering the claim of treating or inhibiting the progression of the extremely broad array of types of inflammation/neurodegenerative diseases etc encompassed by the claims, using the instant claimed compounds in the context of the state of the art at the time of the invention, the absence of direction of working examples in the Specification, and the unpredictability of using the claimed invention for treating the broad scope of types of inflammation and neurodegenerative disorders encompassed by said claims, one skilled in the art would require an undue quantity of experimentation even to select which of the recited compounds would be useful to treat said disorders/ diseases, or to select those patients who would benefit by administration of the claimed invention, and the skilled artisan would have little assurance of success. 
MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.”  See In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
After applying the Wands factors and analysis to claims 51-60, in view of the Applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as recited in the above claims would not be enabled by the written disclosure.  Thus, the specification fails to provide sufficient support of the broad use of the compounds of the claims for the treatment of all claimed disorders/diseases.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the disease is not cancer" in the definition of the claimed diseases.  There is insufficient antecedent basis for this limitation in the claim since there is no positive recitation of any cancerous disease in the list of diseases to be treated in the claimed method.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fodor et al. (Abstract Only – as indexed in SciFinder).
Fodor et al. teaches combination therapy of L-dopa with cyproheptadine for humans for the treatment of Parkinson’s Disease.  In particular, an average of 10.8 mg/day of cyproheptadine allowed for decreased dosage of L-dopa for Parkinson’s treatment.  Since the prior art teaches all required features of the instantly claimed invention, the claims are anticipated.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699